 F.H. SOLDWEDEL COMPANY225eluded within the Steelworkers unit.The Engineers states that theA-frame is a hoisting mechanism mounted on a truck just as the boomcranewas mounted on the railway equipment.The Steelworkers maintains that neither the forklift nor theA-frame truck will replace any job now under the jurisdiction of theEngineers.The watertender is a new job. The Engineers claims that the dutiesof this employee are the same normally performed by a fireman andare similar to classifications included in its contract.The Steelworkerscontends that the waste heat boilers at which the watertender willwork are part of the open hearth department and are in line of promo-tion progression for employees represented by it.In view of the above I would direct a hearing and then determineon the basis of the facts evolved whether the three classifications indispute should be included in the unit represented by the Steelworkers.F. H. Soldwedel CompanyandIce Cream and Milk Drivers &Dairy Workers of Pekin,Local No. 53, National Brotherhood ofPackinghouseWorkers,Petitioner.CaseNo. 13-RC-4276.July 18, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius N. Draznin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.',The hearing officer referred to the Board a motion by the Petitioner that Local 462,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, AFL,be denied the status of an Intervenor herein.In its brief filed with the Board,the Peti-tioner contends that Local 462 should be denied a place on the ballot in any electiondirected herein because(1) it did not file any written or oral motion to intervene in thiscase in the manner prescribed by the Board's Rules; and (?) it has not sufficient interestin the representation of the employees involved.While no formal written or oral motionto intervene was made by Local 462,and it,in fact, did not appear at the hearing,althoughduly notified,the record shows that Local 462 has otherwise adequately manifested itsdesire to intervene.Thus, before the instant hearing, it entered into a consent-electionagreement from which it later withdrew,and the hearing was subsequently postponed bythe Regional Director on one occasion at the request of Local 462Moreover, after thehearing,Local 462 filed a motion with the Board seeking reopening of the hearing "toenable Local 462 to protect its interests as a party to a current collective bargaining con-tract" with the Employer.With regard to the further question of Local 462'srighttointervene,the record indicates that Local 462 relies on its alleged status as a party to thecurrent contract covering the employees involved.This contract,which expired on July 1,1955,was executed on October 15, 1954, by the Employer and Teamsters'Local 685.AboutFebruary 1, 1955, Teamsters'International transferred jurisdiction over the instant em-ployees from Local 685 to Local 462. In its motion filed with the Board,Local 462 assertsthat as a result of this transfer or "merger" It succeeded to all the rights of Local 685under its contract.Without determining the validity of this contention, we shall, in viewof Local 462'salleged contractual interest and colorable claim to representation, denyPetitioner'smotion, accord Local 462 the status of an intervenor herein, and place itsname on the ballot.Pacific Tankers, Inc.,81 NLRB 325, 326.113 NLRB No. 26. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In accord with the agreement of the parties, we find that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees, including retail andwholesale milk driver salesmen, ice cream driver salesmen, all othertruckdrivers, and working foremen, but excluding watchmen, guards,professional employees, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]2 Counsel for Local 462 filed with the Board a motion to reopen hearing, in which healleges that he was unable to appear at the hearing on May 26, 1955, because of priorcommitments,and that his(second)request for a continuance was improperly denied bythe Regional Director.Thismotion isopposed by the Employer and the PetitionerThegranting of requests for continuance is within the discretion of the Regional Director.As the petition herein was filed on March 18, 1955, and hearing thereon was twice resched-uled, the first time, because the parties entered into a consent-election agreement (fromwhich Local 462 later withdrew), and the second time, because of Local 462's request fora continuance, and as counsel for Local 462 had ample notice in advance of the May 26hearing that his request for a further postponement was being denied, we are satisfiedthat these was no abuse of discretion on the part of the Regional DirectorMoreover, wedo not believe that any useful puipose will be served by reopening the heat mg to receivethe evidence which Local 462 proposes to adduceSuch evidence relates to (1) allegedunlawful conduct of the Employer in withholding from Local 462 dues checked off underthe current contract, and (2) alleged improper campaign propaganda by the Petitionerin connection therewith.These are matters which may properly be raised by Local 462as objections to the election, insofar as they may affect the results of the electionSeeMonroe Calculating Machine Co ,109 NLRB 314 Local 462's motion to reopen is accord-ingly denied.The Stubnitz Greene Spring Corporation and InternationalUnion, United Automobile,Aircraft and Agricultural Imple-irent Workers of America,CIO, Petitioner.Case No. 4-RC-2677.July 00, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Sandberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.''Local Union #13366, District 50, United Mine workers of America,hereinafter re-ferred to as the Intervenor, requests the Board to dismiss the instant petition on groundsof contract barForreasonsstated in paragraph3,infra,this motion ishereby granted.113 NLRB No. 28.